Title: From George Washington to Richard Peters, 21 January 1797
From: Washington, George
To: Peters, Richard


                        
                            Dear Sir, 
                            Philadelphia 21st Jan: 1797..
                        
                        I have received with much pleasure, your agricultural enquiries on Plaister of
                            Paris; and thank you for the honor of, and the affectionate sentiments contained in, the
                            Dedication.
                        I shall be obliged by your furnishing me with two or three more copies of them,
                            one of which I will send by the first opportunity to my correspondent, and zealous supporter
                            of Agriculture—Sir John Sinclair.. With sentiments of very great esteem & regard I
                            am—Dear Sir Your much obliged, and Affecte Servt
                        
                            Go: Washington
                            
                        
                    